t c no united_states tax_court the charles schwab corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date in an earlier opinion 122_tc_191 schwab ii we held that sec_461 i r c applied to a change in california cal franchise tax law r contended that if sec_461 i r c applied p would not be entitled to the dollar_figure cal franchise tax deduction it had claimed for its federal tax_year p contended that sec_461 i r c did not apply and that it was entitled to a dollar_figure deduction p on its federal returns for the years under consideration claimed franchise tax deductions under cal law without considering the change as though sec_461 i r c applied p did not claim a franchise tax deduction for its short_year ended date and __________________ this opinion supplements a previously released opinion 122_tc_191 in an earlier case and opinion of this court 107_tc_282 it had been decided that p was entitled to a dollar_figure deduction for its short_year r after we held in schwab ii that sec_461 i r c applied and that p was not entitled to a dollar_figure deduction for moved for reconsideration r has changed his position and now concedes that p is entitled to a dollar_figure cal franchise tax deduction for its federal tax_year p would accept r’s concession but continues to argue that it is entitled to a dollar_figure deduction held the effect of sec_461 i r c analyzed and in the factual context of this case p is entitled to a dollar_figure cal franchise tax deduction glenn a smith erin m collins laurence j bardoff and patricia j galvin for petitioner rebecca t hill for respondent supplemental opinion gerber chief_judge in an earlier opinion in these cases two primary issues were decided respondent moved for reconsideration concerning our holding on the california franchise tax issue respondent seeks reconsideration 122_tc_191 schwab ii in schwab ii we referenced a opinion concerning petitioner 107_tc_282 schwab i the findings_of_fact in schwab ii are incorporated herein by this reference in schwab ii we held that sec_461 i r c limited petitioner’s deduction for california franchise tax to an amount accrued and computed under california’s pre-1972 franchise tax continued concerning petitioner’s entitlement to a dollar_figure deduction for california franchise tax for its federal tax_year respondent has not changed his position concerning our primary holding respondent continues to agree with our primary holding that sec_461 d applies to a legislative amendment by the state of california law under the primary holding we concluded that sec_461 applies because the law resulted in an acceleration of the accrual of california state franchise tax respondent has however changed position regarding the question of whether petitioner is entitled to a dollar_figure franchise tax deduction claimed on its calendar_year federal return for purposes of trial and briefing respondent argued that if the law triggered the application of sec_461 petitioner would not be entitled to the dollar_figure california franchise tax deduction claimed on its federal return for in his motion for reconsideration respondent concedes that hi sec_2 continued regimen as a result of that holding it was also held that petitioner was not entitled to a dollar_figure deduction for california franchise tax it claimed for its federal tax_year all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated position was in error and that petitioner is entitled to the deduction it had claimed for petitioner seems willing to accept respondent’s concession but continues to assert that it is entitled to more than the dollar_figure claimed on its federal return to sort out the motion for reconsideration we must consider the somewhat complicated underlying factual background for respondent’s position and his change in position california franchise tax before the law was generally measured by the prior year’s income and accrued on january of the reporting year for example a california franchise tax obligation and the resulting amount deductible for federal respondent contends that he made a concession and changed his position in the final posttrial brief reply brief in his reply brief however respondent after stating that his overall position on the franchise tax issue was correct merely stated the position in the notice_of_deficiency allowing a dollar_figure deduction for is correct there was no explanation as to the theory underlying respondent’s change_of mind and there was no explanation as to how respondent’s concession may have changed or affected respondent’s overall position on the primary issue respondent’s alleged concession was without a legal basis for allowing petitioner the deduction and did not clearly or concisely concede the dollar_figure amount respondent simply stated that the position in the notice was correct the notice however contains no rationale for allowing or disallowing any part of the franchise tax deduction claimed for from the court’s point of view this concession was not obvious or appropriate it was inappropriate because petitioner had based its trial and briefing position on respondent’s arguments at trial and in his original brief and petitioner did not have a chance to respond to respondent’s ineffective attempt to concede in his reply brief tax purposes were based on a corporation’s california income for its year there were exceptions to that approach in situations involving a corporation’s first year of operation and where the reporting year was less than a full year in certain of those instances the california franchise tax was based on the california income for the reporting year due or accruable as of the close of the reporting year our holding that sec_461 applies results in a limitation on petitioner’s deduction for california franchise tax to the amount accruable under california law as in effect before significantly during the years under consideration petitioner was obligated for california franchise_taxes under the regimen of the law under the law petitioner was obligated for california franchise_taxes in amounts equal to or larger than those computed under the pre-1972 law in addition petitioner paid a franchise tax_liability for each taxable_period beginning with the year when it commenced business in california the following table reflects the amounts of petitioner’s california franchise tax obligations including respondent’s concession for the year computed under the pre-1972 law and petitioner’s actual obligations and payments under the law5 omitted pre-1972 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number petitioner commenced doing business in california on date and for purposes of reporting california franchise tax it was on a calendar_year basis under pre-1972 california law the exception to the general_rule applied for petitioner’s short year and its dollar_figure franchise tax_liability accrued on date that accrual fell within petitioner’s first federal tax_year ended date and petitioner claimed an dollar_figure deduction for california franchise tax on its first federal tax_return the same liability and accrual date pertained under the california law complicating this situation petitioner changed its federal filing period from a fiscal_year ending march to a calendar_year and filed a short_year federal return for the 9-month period we note that in spite of the proscription of sec_461 petitioner remains obligated to pay california franchise tax on the basis of the california law as modified by the law in each year before the court the amount of tax petitioner paid is substantially greater than the amount that would have been due under the pre-1972 california franchise tax law in effect the question we consider is the amount by which sec_461 may limit petitioner’s deduction coinciding with the commencement of its business petitioner’s first tax_year for federal_income_tax purposes was a fiscal_year ended date ended date in that return petitioner did not claim a deduction for california franchise tax under the pre- california franchise tax law the tax for the first short_year in this case was in the nature of an advance_payment on the franchise tax for the first full year the computation of the first full year’s tax was also an exception to the general pre-1972 franchise tax law and accrued on december of the reporting year petitioner’s obligation for franchise tax under the law was dollar_figure the same amount as under the pre-1972 law petitioner under the law was obligated for and paid dollar_figure in california franchise tax for for petitioner’s and later years the pre-1972 franchise tax was measured by the california income of the prior year and accrued on january of the reporting year the law changed the accrual date from january of the reporting year to december of the prior year thereby accelerating the accrual date under the law the reporting and measuring year coincided so that the franchise tax obligation was based on the current year’s income accordingly for petitioner’s and later years the amount of tax computed under the pre-1972 law differed from the amount computed under the law because petitioner’s income was increasing during the years under consideration the amount of tax under the pre-1972 law was always less than the amount computed under the law for federal reporting purposes on all of petitioner’s returns through the years under consideration in these cases petitioner looked to california pre-1972 franchise tax law under the pre-1972 california law petitioner had claimed deductions for franchise_taxes for all federal reporting periods except for the short_year ending date because petitioner was obligated to accrue and pay franchise_taxes under the law it was obligated for and paid franchise_taxes for all periods under consideration including the short_year ending date some of the confusion in these cases arises from the fact that for federal tax purposes petitioner’s deduction for california franchise tax is limited to the amount computed under pre-1972 california law but petitioner’s actual franchise tax obligation is based on the law our prior opinion in these cases 122_tc_191 schwab ii involves petitioner’s and later years whereas an earlier case 107_tc_282 schwab i involved certain by applying pre-1972 california franchise tax provisions petitioner admitted or agreed that sec_461 applied with respect to the changes to california law years prior to including the short_year ended date the court in schwab i held that petitioner was entitled to deduct california franchise tax for the short_year ended date of dollar_figure which for california franchise tax purposes accrued on date and was also measured by petitioner’s california income as previously explained under one of the exceptions to pre-1972 california law the franchise tax obligation for a year after a short_year accrued on december of the reporting year and was measured by the california income of the reporting year accordingly in schwab i petitioner for its short federal tax_year ended date was allowed to deduct dollar_figure in franchise_taxes that had accrued on date and were based on petitioner’s california income as noted above petitioner did not claim a california franchise tax deduction for its short_year ended date also as noted above petitioner under the law incurred a dollar_figure obligation for franchise tax on date petitioner claimed a dollar_figure franchise tax deduction on its corporate federal_income_tax return which as explained above was computed on petitioner’s california income the dollar_figure claimed for federal tax purposes was computed in accord with the pre-1972 california franchise tax general_rule for full years that do not follow a short_year using the prior year as the measuring year because petitioner was permitted to deduct the same amount dollar_figure by the court in schwab i for its short_year ended date respondent’s trial position was that petitioner was not entitled to the franchise tax deduction it had claimed for petitioner alleged in its petition in schwab ii that the law did not trigger sec_461 and that petitioner was entitled to deduct for federal purposes franchise tax for and later years measured by the california income of the reporting year under the law petitioner’s actual obligation for franchise tax was dollar_figure which petitioner contends should be deductible for its federal tax_year in the notice_of_deficiency which was issued after the holding in schwab i respondent determined that petitioner was entitled to the dollar_figure deduction that petitioner had claimed on its return for after petitioner sought franchise tax deductions greater than those claimed on its returns respondent amended his answer in this proceeding schwab ii and argued in contravention of his determination in the notice_of_deficiency that petitioner was not entitled to deduct the dollar_figure it had claimed on its return accordingly the controversy was framed in a context where respondent contended that if sec_461 applied petitioner was not entitled to any california franchise tax deduction for conversely petitioner claimed that it was entitled to dollar_figure more than the amount it had claimed on its return we resolved that controversy as framed by holding that sec_461 applied and that petitioner was not entitled to any franchise tax deduction for after we issued our opinion in schwab ii respondent in his motion for reconsideration conceded that petitioner is entitled to a dollar_figure franchise tax deduction for the concession is based on respondent’s current view that under the pre-1972 california franchise tax statute petitioner would have been obligated for dollar_figure of franchise tax for even though the court in schwab i had decided that the same amount was allowable for petitioner’s short_year ended date because the court in schwab i allowed petitioner a dollar_figure deduction for its short_year ended date respondent’s concession of the dollar_figure for appears incongruent the perceived discrepancy is rooted in the fact that petitioner did not claim a franchise tax deduction for its short_year ended date and the allowance of that amount by the court in schwab i would seem to preempt a deduction for the following period in reality however petitioner’s obligation for california franchise tax accrued and was paid under the law petitioner’s actual california franchise tax obligations for and without considering the limitation of sec_461 were dollar_figure dollar_figure and dollar_figure respectively considering respondent’s concession and the sec_461 limitation on the amount deductible under pre-1972 california law petitioner is entitled to deduct dollar_figure dollar_figure and dollar_figure for the three reporting periods the confusion arises from the confluence of petitioner’s conversion from a fiscal to a calendar_year and the proscription of sec_461 limiting the amount deductible to amounts that would have accrued in accord with the pre-1972 california law the net effect of employing sec_461 is to limit petitioner’s deductions for the and years to amounts which total dollar_figure less than was accrued and paid to the state of california for franchise tax under the law the following table reflects how the dollar_figure difference occurs year tax accrued and paid deduction allowed difference dollar_figure big_number big_number dollar_figure big_number big_number -0- -0- dollar_figure accordingly for and each successive year petitioner will be paying california franchise tax based on the reporting year’s california income but is only entitled for federal tax purposes to deduct an amount of franchise tax measured by the prior year’s california income respondent contends that sec_461 permits a deduction only for the amount of tax not accelerated by post-1960 changes in state law respondent quotes the following portion of sec_461 with key phrases highlighted to the extent that the time for accruing taxes is earlier than it would be but for any_action of any_taxing_jurisdiction taken after date then under regulations prescribed by the secretary such taxes shall be treated as accruing at the time they would have accrued but for such action by such taxing jurisdiction respondent therefore argues that petitioner would be able to deduct dollar_figure for respondent also points out that the dollar_figure difference between the dollar_figure allowed for and the dollar_figure that accrued for petitioner’s year under the law would be allowable for federal tax purposes in petitioner’s year petitioner is willing to accept respondent’s concession that it is entitled to the dollar_figure deduction for its federal tax_year petitioner however contends that sec_461 cannot be partially applied this position has been part of petitioner’s argument from the beginning petitioner’s partial application argument is an attempt to focus the court on petitioner’s original position that the law merely changed under the pre-1972 california franchise tax law petitioner’s franchise tax obligation deduction would have been based on petitioner’s california income the measuring year and did not accelerate the accrual sec_461 merely addresses the question of acceleration and does not focus on the amount of the deduction it is just a matter of chance that petitioner’s franchise tax_liability has increased each year so that the use of the prior year as the measuring year results in a smaller deduction conversely if a taxpayer’s income decreased it would have a larger deduction in the reporting year sec_461 simply addresses the question of acceleration caused by the law therefore for petitioner’s tax_year it would use california income as a base to arrive at dollar_figure for federal tax purposes likewise for petitioner’s tax_year it would use the income as the measure and be permitted to deduct dollar_figure which includes the dollar_figure which petitioner has labeled as an excess or carryover finally we note that the california franchise tax is imposed on corporations for the privilege of doing business in the state of california 9_tc_128 affd per curiam 167_f2d_1000 9th cir see also cal rev tax code sec a west for years prior to the law the tax was payable for the taxable_year as measured by the net_income earned by the corporate taxpayer during the preceding year which is referred to as the income year cal rev tax code secs a a west in that regard petitioner did business in california and was obligated for and paid franchise_taxes for all periods under consideration clearly sec_461 was not intended to deny a taxpayer a deduction for any period in which it was obligated for and paid a deductible state tax because we have held that sec_461 was triggered by the law it follows that taxpayers would not be entitled to accelerate the franchise tax accrual by treating the taxable_year and the measuring year as one and the same it also follows that the year of the imposition of the tax remains the same in this case and the amount of tax is based on the preceding or measuring year in this case accordingly we agree that respondent’s trial and briefing position that petitioner was not entitled to dollar_figure for was in error the allowance of a dollar_figure deduction for the short_year by this court in schwab i did not preclude a deduction for federal_income_tax purposes in that same amount upon reflection and considering the parties’ positions we hold that petitioner is entitled to a dollar_figure california franchise tax deduction for its federal tax_year to the extent that our opinion in schwab ii holds otherwise it is superseded to reflect the foregoing an order will be issued granting respondent’s motion for reconsideration of opinion and decisions will be entered under rule
